                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

LAWRENCE P. CIUFFITELLI, for himself                        No. 3:16-cv-00580-AC
and as a Trustee of CIUFFITELLI
REVOCABLE TRUST, et al.,

                      Plaintiffs

               v.

DELOITTE & TOUCHE LLP, et al.                               ORDER

                      Defendants

HERNANDEZ, District Judge:

       Magistrate Judge Acosta issued three separate Findings & Recommendations (#579, 580,

581) in which he recommends the Court grant separate motions for preliminary approval of

settlement. All Defendants have indicated that they have no objections to any of the Findings &

Recommendations (#583). The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B)

and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840



1 - ORDER
F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                           CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta's Findings & Recommendations [579, 580,

581], and therefore, Plaintiffs' Unopposed Motion for Preliminary Approval of Global Settlement

[573], and Plaintiffs' Motion for Preliminary Approval of Partial Settlement with Integrity Bank

[537] are granted. In a May 29, 2019 Order [566], the Court previously granted Plaintiffs'

Amended Motion for Preliminary Approval of Partial Settlement with Tonkon Torp [350].

       Contemporaneously with this Order, the Court enters formal Orders Preliminarily

Approving of the three settlements which were previously docketed as proposed orders at ECF

389-2, 537-1, and 573-1. The terms of those Orders are effective upon filing and govern all

aspects of the settlement going forward.

       IT IS SO ORDERED.

                              DATED this           7            day of                       , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
